The opinion of the court was delivered by
Lowrie, C. J.
This proposed charter has several serious defects in it, which prevent us from approving it. It allows of any by-laws that are not inconsistent with itself, while we cannot allow any except under the restriction that they shall be consistent with the constitution and laws of the state and of the Union. Again, it allows of membership to citizens of the United States, when it ought to be confined to citizens of this state.
It also allows that the association may expel any members who shall be “guilty of actions which may injure the association.” This we cannot approve; for it gives the association an entirely indefinite power over its members. For any action which may injure them, they may expel; and, therefore, they may expel a member for becoming insolvent. It is totally incompatible with the whole spirit of our institutions, to clothe any body with such indefinite power over its members; for it is equivalent to socialism, and is a rejection of all individual rights, , within the association. It is common in such charters to found the right of expulsion on the fact that the member has been found guilty of some crime, on a trial in court; and this is quite proper.
Approval refused.